DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 02/23/2022
Application claims a FP date of 10/31/2019

Response to Arguments
Applicant's arguments and Amendments filed on 02/23/2022 have been fully considered and persuasive.   

Allowable Subject Matter
Claims 1-5, 7-14 and 16-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14, 16 and 17 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image stabilization apparatus or an image capturing apparatus comprising an image stabilization apparatus or an image stabilization method or a program causing a computer to function as an first image stabilization unit being provided in an image capturing apparatus based on a type of a lens unit attached to the image capturing apparatus; and
a calculation unit that obtains a driving amount of the first image stabilization unit for correcting a shake with respect to the sent correction axis based on an amount of shake of the image capturing apparatus,
wherein, in a case where the lens unit has a second image stabilization unit, the setting unit sets the correction axis so that a different correction axis is set in a case where the second image stabilization unit is capable of performing image stabilization in cooperation with the first image stabilization unit with respect to the same correction axis at the same time and in a case where the second image stabilization unit is not capable of performing of performing image stabilization in cooperation with the first image stabilization unit with respect to the same correction axis at the same time” as combined with other limitations in claims 1, 14, 16 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Takeuchi (U.S. Patent Number 9,606,371 B2) discloses an image shake correcting device includes a shake detecting unit configured to detect a shake of an image pickup apparatus; a first optical correcting unit and a second optical correcting unit configured to correct optically an image shake by using a shake signal output from the shake detecting unit; a first position detecting unit configured to detect a position of the first optical correcting unit and output a first position detection signal; and a calculating unit configured to calculate a target position signal for controlling the first optical correcting unit based on the shake signal. The calculating unit calculates a target position signal for controlling the second optical correcting unit by using the signal that is obtained by subtracting the first position detection signal for detecting the position of the first optical correcting unit controlled by the target position signal from the target position signal.

Tsuchiya (U.S. Patent Publication Number 2016/0127649 A1) discloses an image blur correction apparatus includes: a blur correction actuator that corrects image blur by moving a lens or by moving an image sensor; a shake detection unit that detects a postural change amount of the imaging apparatus; a storing unit that stores three or more postural change amounts detected at different times; an estimating unit that calculates an estimate of a postural change amount after a predetermined time period on the basis of the three or more postural change amounts and on the basis of an approximation based on a temporal change in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 04, 2022